This is a companion case to Western Union Telegraph Co. v. Tucker, this day decided, the suit having been instituted by J.E. Jenkins for damages suffered by himself and wife on account of the neglect of the telegraph company to deliver the telegram set out in the opinion in that case, announcing the death of their grandchild. The facts of the two cases are substantially the same. Our ruling in the Tucker case is conclusive of the material questions involved in the present case, and a further discussion of them is unnecessary.
The judgments of the District Court and Court of Civil Appeals are affirmed.
Affirmed. *Page 375